Title: To George Washington from Thomas Jefferson, 21 August 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Aug. 21. 93.

Th: Jefferson has the honor to inclose to the President a letter from mister Seagrove.
When he shall have considered of the questions of wages to Albion Coxe (till he shall have qualified himself to draw his regular salary) and the ordering a coinage of 1000 Dollars in small silver for the Treasury, he will be so good as to communicate his determinations.
